DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8, 11, 17-20, 22, 24-26, 38, 48, 63 and 64 are pending.
Priority
Applicant’s claim for the benefit of prior-filed application, 62/518,138 filed June 12, 2017, 62/518,137 filed June 12, 2017, 62/514,148 filed June 2, 2017and  62/514,165 filed June 2, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted February 3, 2021 with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. However, the information disclosure statement fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Please see citation with strike-through. Accordingly, the idtdna.com reference was not considered because a legible copy or that portion which caused it to be listed was not provided.
Claim Interpretation
The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a dipeptide of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26 and 64 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. Claim 64 recites a protein comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NOs: 1, 9, 13 and 19. The claim encompasses a natural product for at least two embodiments. There are naturally occurring proteins that comprise an amino acid sequence having at least about 90% sequence identity to SEQ ID NOs: 13 and 19. Trigger factor protein GenBank Accession No. ACR73640.1) and iron complex transport system substrate-binding protein (GenBank Accession No. SKA51491) comprise an amino acid sequence having at least about 90% sequence identity to SEQ ID NOs: 13 and 19, respectively. The structural characteristics of the claimed isolated proteins comprising SEQ ID NOs: 13 and 19 are not markedly different than the corresponding proteins in nature because the claimed proteins and their counterparts have the same chemical structure and amino acid sequence. This judicial exception is not integrated into a practical application because only the proteins are claimed. The claim does not include 
Claim 26 recites a protein comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NOs: 1, 9, 13 and 19 and a pharmaceutically acceptable carrier. The claim encompasses a natural product for at least two embodiments. There are naturally occurring proteins that comprise an amino acid sequence having at least about 90% sequence identity to SEQ ID NOs: 13 and 19. Trigger factor protein GenBank Accession No. ACR73640.1) and iron complex transport system substrate-binding protein (GenBank Accession No. SKA51491) comprise an amino acid sequence having at least about 90% sequence identity to SEQ ID NOs: 13 and 19, respectively. A pharmaceutically acceptable carrier comprises naturally occurring carriers such as water. The structural characteristics of the claimed isolated proteins comprising SEQ ID NOs: 13 and 19 and pharmaceutically acceptable carrier such as water are not markedly different than the corresponding proteins and carriers that occur in nature because the claimed proteins, carriers and their counterparts have the same chemical structure and/or amino acid sequence. This judicial exception is not integrated into a practical application because only the proteins and carriers are claimed. Mixing the proteins with a carrier such as water does not markedly change the characteristics of either component, because each component continues to have the same properties in the mixture as it had alone, thus the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because only the proteins and carriers are claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim 64 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCBI Reference Sequence: WP_041687898.1 (2015).
NCBI Reference Sequence: WP_041687898.1 is the sequence to hypothetical protein [Lachnospira eligens] (an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 1). With regard the recitation of “an isolated therapeutic protein” in the preamble, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the disclosure of NCBI Reference Sequence: WP_041687898.1 anticipates the presently claimed invention.
	
	Claim 64 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCBI Reference Sequence: WP_041688962.1 (2015).
NCBI Reference Sequence: WP_041688962.1 is the sequence to hypothetical protein [Lachnospira eligens] (an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 13). With regard the recitation of “an isolated therapeutic protein” in the preamble, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	Therefore, the disclosure of NCBI Reference Sequence: WP_041688962.1 anticipates the presently claimed invention.

	Claim 64 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCBI Reference Sequence: WP_055216081.1 (2015).
	NCBI Reference Sequence: WP_55216081.1 is the sequence to hypothetical protein [Lachnospira eligens] (an amino acid sequence having at least 90% sequence identity to SEQ ID NO: 1). With regard the recitation of “an isolated therapeutic protein” in the preamble, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
	Therefore, the disclosure of NCBI Reference Sequence: WP_55216081.1 anticipates the presently claimed invention.

	Claims 38, 48, 63 and 64 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pluym et al. (“Heme Binding Properties of Staphylococcus aureus IsdE”, Biochemistry, 2007, 12777-12787) and GenBank Accession No. WP 007286875.1.1 
	Regarding present claim 64, Pluym et al. disclose heme ABC transporter substrate-binding protein IsdE as evidenced by GenBank Accession No. WP 007286875.1 (see GenBank Accession No. WP 007286875.1 and e.g., the abstract of Pluym et al.).
Regarding present claims 38, 48 and 63, Pluym et al. teach making purified recombinant IsdE comprising amplifying the IsdE gene (a polynucleotide which encodes a proteins comprising an amino acid sequence having at least about 90% sequence identity to SEQ ID NO: 19) in an expression vector, overexpressing the vector in E.coli (a host cell)in cultures under conditions sufficient the express the IsdE protein. (see p. 12778 , Experimental Procedures-Cloning, Overexpression, and Purification of Recombinant IsdE).
	Therefore the disclosures Pluym et al. and GenBank Accession No. WP 007286875.1 anticipate the presently claimed invention.
Allowable Subject Matter
Claims 1-8, 11, 17-20, 22, 24 and 25 are allowed. The following is a statement of reasons for the indication of allowable subject matter: The prior art do not teach or suggest administering a protein comprising an amino acid sequence having at least about 90% sequence identity to SEQ ID NO:s 1, 9, 13 and 19 to a patient in need to treating a gastrointestinal epithelial cell barrier function disorder as claimed.


Conclusion
Claims 1-8, 11, 17-20, 22, 24 and 25 are allowed. Claims 26, 38, 48, 63 and 64 are not allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367.  The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A 35 U.S.C. 102 rejection over multiple references is held to be proper when the extra reference is cite to show that a characteristic not disclosed in the reference is inherent. See MPEP §2131.01.